Exhibit 3.1 BYLAWS OF LOWE'S COMPANIES, INC. As Amended and Restated August 22, 2008 INDEX ARTICLE I. OFFICES 1 ARTICLE II. SHAREHOLDERS 1 SECTION 1. ANNUAL MEETING 1 SECTION 2. SPECIAL MEETINGS 1 SECTION 3. PLACE OF MEETING 2 SECTION 4. NOTICE OF MEETING 2 SECTION 5. CLOSING OF TRANSFER BOOKS OR FIXING OF RECORD DATE 3 SECTION 6. VOTING LISTS 3 SECTION 7. QUORUM 3 SECTION 8. PROXIES; ELECTRONIC AUTHORIZATION 4 SECTION 9. VOTING OF SHARES 4 SECTION 10. CONDUCT OF MEETINGS 5 SECTION 11. NOMINATION OF DIRECTORS 5 SECTION 12. NOTICE OF BUSINESS 6 ARTICLE III. BOARD OF DIRECTORS SECTION 1. GENERAL POWERS 7 SECTION 2. NUMBER, TENURE AND QUALIFICATIONS 7 SECTION 3. REGULAR MEETINGS 7 SECTION 4. SPECIAL MEETINGS 7 SECTION 5. NOTICE 8 SECTION 6. QUORUM 8 SECTION 7. MANNER OF ACTING 8 SECTION 8. VACANCIES 8 SECTION 9. COMPENSATION 8 SECTION 10. PRESUMPTION OF ASSENT 8 SECTION 11. ACTION WITHOUT MEETING 9 SECTION 12. INFORMAL ACTION BY DIRECTORS 9 SECTION 13. COMMITTEES GENERALLY 9 SECTION 14. EXECUTIVE COMMITTEE 9 SECTION 15. AUDIT COMMITTEE 10 SECTION 16. COMPENSATION COMMITTEE 10 SECTION 17. GOVERNANCE COMMITTEE 10 SECTION 18. GOVERNMENT/LEGAL AFFAIRS COMMITTEE 11 SECTION 19. SALARY ADMINISTRATION; DIRECTORS COMPENSATION 11 ARTICLE IV. INDEMNIFICATION 11 SECTION 1. INDEMNIFICATION 11 SECTION 2. LIMITATION ON INDEMNIFICATION 11 SECTION 3. BOARD DETERMINATION 11 SECTION 4. RELIANCE 12 SECTION 5. AGENTS AND EMPLOYEES 12 SECTION 6. EXPENSES 12 SECTION 7. INSURANCE 12 SECTION 8. VESTING 12 ARTICLE V. OFFICERS SECTION 1. TITLES 12 SECTION 2. ELECTION AND TERM OF OFFICE 13 SECTION 3. REMOVAL 13 SECTION 4. CHAIRMAN OF THE BOARD OF DIRECTORS 13 SECTION 5. VICE CHAIRMAN OF THE BOARD OF DIRECTORS 13 SECTION 6. PRESIDENT 13 SECTION 7. VICE PRESIDENTS 13 SECTION 8. SECRETARY 13 SECTION 9. TREASURER 13 SECTION 10. CONTROLLER 14 ARTICLE VI. DEPARMENTAL DESIGNATIONS 14 SECTION 1. DEPARTMENTAL DESIGNATIONS 14 ARTICLE VII. CERTIFICATES FOR SHARES AND THEIR TRANSER 14 SECTION 1. CERTIFICATES FOR SHARES; NON-CERTIFICATED SHARES 14 SECTION 2. TRANSFER OF SHARES 14 SECTION 3. LOST CERTIFICATES 15 ARTICLE VIII. FISCAL YEAR 15 ARTICLE IX. DIVIDENDS 15 ARTICLE X. SEAL 15 ARTICLE XI. WAIVER OF NOTICE 16 ARTICLE XII. AMENDMENTS 16 BYLAWS OF LOWE'S COMPANIES, INC. As Amended and Restated August 22, 2008 ARTICLE I.
